UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April 1,2015 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Status regarding Novo Nordisk's holding of its own shares (31 March 2015) Bagsværd,Denmark,1April2015– In continuation of the company's announcements dated 30 October 2014 and 30 January 2015 concerning planned share repurchase programmes, and pursuant to Section 204.25 of the New York Stock Exchange Listed Company Manual, this is to report that Novo Nordisk A/S (NYSE: NVO) and its wholly- owned affiliates on 31 March 2015 owned 67,108,333 of its own B shares of DKK 0.20, corresponding to a total nominal value of DKK 13,421,667 or 2.5% of the total share capital. In the first quarter of 2015 a total of 13,104,481 B shares were repurchased, and 2,669,050 B shares were disposed of to employees in connection with employee incentive programmes. In addition, 134,251 Novo Nordisk B shares held by NNIT A/S are no longer considered part of Novo Nordisk treasury shares following the IPO of NNIT A/S which was completed on 6 March 2015. Novo Nordisk is a global healthcare company with more than 90 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 41,500 employees in 75 countries, and markets its products in more than 180 countries. Novo Nordisk’s B shares are listed on Nasdaq Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com, Facebook, Twitter, LinkedIn, YouTube Further information Media: Anne Margrethe Hauge +45 3079 3450 amhg@novonordisk.com Investors: Kasper Roseeuw Poulsen +45 3079 4303 krop@novonordisk.com Daniel Bohsen +45 3079 6376 dabo@novonordisk.com Melanie Raouzeos +45 3075 3479 mrz@novonordisk.com Frank Daniel Mersebach (US) +1 fdni@novonordisk.com Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: www.novonordisk.com CVR no: 24 25 67 90 Company announcement No25 / 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date:April 1, 2015 NOVO NORDISK A/S Lars Rebien Sørensen, Chief Executive Officer
